
	
		I
		111th CONGRESS
		1st Session
		H. R. 4209
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Teague (for
			 himself and Mrs. Lummis) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend for
		  an additional year the taxable income limit on percentage depletion for oil and
		  natural gas from marginal wells.
	
	
		1.Additional 1-year suspension
			 of taxable income limit on percentage depletion for oil and natural gas from
			 marginal wells
			(a)In
			 generalClause (ii) of
			 section 613A(c)(6)(H) of the Internal Revenue Code of 1986 (relating to
			 temporary suspension of taxable income limit with respect to marginal
			 production) is amended by striking January 1, 2010 and inserting
			 January 1, 2011.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2009.
			
